IN THE SUPREME COURT OF THE STATE OF DELAWARE

    YESSICA MORRIS,1            §
                                §                     No. 228, 2022
        Respondent Below,       §
        Appellant,              §                     Court Below—Family Court
                                §                     of the State of Delaware
        v.                      §
                                §                     File No. CN22-03-13TN
    DEPARTMENT OF SERVICES FOR §                      Petition No. 22-05989
    CHILDREN, YOUTH & THEIR     §
    FAMILIES/DIVISION OF FAMILY §
    SERVICES,                   §
                                §
        Petitioner Below,       §
        Appellee.               §

                               Submitted: November 1, 2022
                               Decided: December 21, 2022

Before VALIHURA, VAUGHN, and TRAYNOR, Justices.

                                            ORDER

         Upon consideration of the appellant’s brief filed under Supreme Court Rule

26.1(c), her attorney’s motion to withdraw, the response of the Department of

Services for Children, Youth and Their Families, Division of Family Services

(“DFS”), and the response of the Office of Child Advocate (“OCA”), it appears to

the Court that:

         (1)    The respondent below-appellant, Yessica Morris (“the Mother”), filed

an appeal from the Family Court’s order, dated June 7, 2022, terminating her


1
    The Court previously assigned a pseudonym to the appellant under Supreme Court Rule 7(d).
parental rights to her daughter (“the Child”).2 On appeal, the Mother’s counsel

(“Counsel”) has filed an opening brief and motion to withdraw under Supreme Court

Rule 26.1(c). Counsel represents that she has made a conscientious review of the

record and the law and found no meritorious argument in support of the appeal. The

Mother has not submitted any points for the Court’s consideration. In response to

Counsel’s submission, DFS and OCA ask this Court to affirm the Family Court’s

termination of the Mother’s parental rights. After careful consideration, this Court

concludes that the Family Court’s judgment should be affirmed.

       (2)      The Child was born in late June 2021. On July 7, 2021, DFS filed an

emergency petition for custody of the Child. DFS alleged that the Mother was in the

hospital for a psychiatric disorder and that the maternal grandmother had been caring

for the Child.       During a visit to the maternal grandmother’s house, a DFS

investigation worker found that the house was a mess with trash and beer cans

everywhere. The maternal grandmother’s two sons, one with a no-contact order as

to the maternal grandmother and one who was visibly inebriated during the visit,

were helping the maternal grandmother care for the Child. The Family Court granted

the petition.

       (3)      At the preliminary protective hearing on July 14, 2021, the Family



2
  The Family Court also terminated the parental rights of the Child’s father, who is not a party to
this appeal. We only recite the facts in the record as they relate to the Mother’s appeal.
                                                2
Court appointed counsel to represent the Mother. The Mother was not present

because she was hospitalized at MeadowWood Behavioral Health. A DFS employee

testified about the Mother’s concerning behavior after her discharge from the

hospital with the Child and her subsequent admission to MeadowWood. The

employee also testified about the poor condition of the maternal grandmother’s

house.        The maternal grandmother had a history with DFS and had been

substantiated at Level 3 for severe medical neglect. None of the caregivers in the

maternal grandmother’s house were appropriate. After one night at the hospital for

assessment, the Child was doing well with a foster family. The Family Court found

that there was probable cause to believe the Child was dependent and that DFS had

made reasonable efforts to prevent the unnecessary removal of the Child from the

home.

        (4)     On August 26, 2021, the Family Court held an adjudicatory hearing. A

Children & Families First employee testified about her interactions with the Mother

and the events leading to the Mother’s admission to MeadowWood. The Mother

was coherent and affectionate with the Child after the Child’s birth, but several days

later the Mother was incoherent and nonresponsive to questions. MeadowWood’s

director of clinical services testified that the Mother was involuntarily admitted on

July 6, 2021 and discharged on July 26, 2021. During her stay, the Mother’s mood

was unstable, she had delusions, and she had assaulted a staff member. She was


                                           3
more stable at the time of her discharge. The Mother’s diagnosis upon discharge

included schizophrenia and personality disorders. She received instructions to take

certain medications.

      (5)    A DFS employee testified that the main concerns were the Mother’s

substantial history of unstable mental health, failure to take her prescribed

medication consistently, and inability to obtain stable housing and care for the Child

financially. The Mother had one supervised visit with the Child on August 12th, but

missed two subsequent visits. The Child continued to do well with a foster family.

The Mother, who was living at a motel, testified that she wanted to raise the Child.

She also testified that a psychologist spoke to her on a monthly basis and that she

was administered medications on a weekly basis. The Family Court found that the

Child continued to be dependent and should remain in DFS custody.

      (6)    On September 21, 2021, the Family Court held a dispositional hearing.

The Mother failed to appear for the hearing. DFS had developed a case plan for the

Mother, but was unable to review it with her. The elements of the Mother’s case

plan included continuation of her mental health treatment and compliance with her

mental health treatment provider’s recommendations, completion of a substance

abuse evaluation to determine if treatment was necessary, resolution of her

outstanding criminal charges, completion of a parenting class, and obtaining and

maintaining employment and appropriate housing.


                                          4
      (7)    The Mother had recently refused a prescribed injection and it was

unclear if she was taking her oral medications. She had tested positive for marijuana

and benzodiazepine.     She had left the motel and returned to her maternal

grandmother’s home, which DFS had previously determined was inappropriate. She

received approximately $700.00 a month in disability payments. The Mother had

three visits with the Child in September, with two visits going well and the Mother

being unsure how to handle the Child’s fussiness during another visit. The Child

was doing well with her foster family. The Family Court adopted the case plan for

the Mother and found that the Child continued to be dependent and should remain

in DFS custody.

      (8)    The Family Court held a review hearing on December 17, 2021. The

Mother failed to appear. A DFS employee testified that she reviewed the case plan

with the Mother in October. At that time, the Mother objected to elements of the

case plan and refused to sign it. It was unknown if the Mother was taking all of her

prescribed medications. The Mother had not obtained a substance abuse evaluation.

The family interventionist testified that the Mother failed to appear for three

scheduled meetings, but finally appeared for a meeting in November. Since the end

of October, the Mother had attended four supervised visits with the Child and missed

three visits. The Mother had moved out of the maternal grandmother’s house and

moved into the house of another relative that DFS did not consider an appropriate


                                         5
placement resource. The Child was doing well with her foster family. The Family

Court found that the Child continued to be dependent and should remain in DFS

custody.

      (9)   After a February 24, 2022 meeting of the permanency planning

committee, DFS filed a motion to amend the permanency plan from reunification to

termination of parental rights for purposes of adoption. The Family Court held a

permanency hearing on March 8, 2022. The Mother arrived late for the hearing.

      (10) A DFS employee testified that the Mother was not complying with her

case plan. On December 28, 2021, the Mother was involuntarily admitted to

Wilmington Hospital for low blood sugar and psychosis. She was under psychiatric

care until she was discharged on February 23, 2022. Before her admission, the

Mother was not compliant with her mental health treatment and medications. The

Mother had been compliant since her discharge on February 23, 2022.

      (11) The Mother had not obtained a substance abuse evaluation or

completed a parenting class. She testified that she was in the process of obtaining

employment. The Mother had an interview for housing with a roommate, but the

Child would not be permitted to reside there. The Mother had a visit with the Child

on December 6, 2021 and March 4, 2022. The Child was bonding with her foster

family, which was an adoptive resource for the Child. The Child was seeing a

physical therapist at daycare and making progress in sitting up. The Family Court


                                        6
granted DFS’s     motion to amend the permanency plan from reunification to

termination of parental rights for purposes of adoption

      (12) The Family Court held a termination of parental rights hearing on June

6, 2022. The Mother failed to appear for the hearing. The Family Court heard

testimony from an employee of the Resources for Human Development, which had

provided outpatient mental health services to the Mother since January 2020, DFS

employees involved in the Mother’s case, the Child’s foster parents, and the court

appointed special advocate appointed to represent the Child. The testimony reflected

that the Mother was living in a supervised apartment setting that did not permit

overnight guests, receiving bi-monthly shots for her psychiatric disorders, and not

taking all of her prescribed medications. The Mother’s engagement with her mental

health treatment was sporadic. She had not obtained a substance abuse evaluation

or completed a parenting class, her criminal charges were unresolved, and she had

only attended approximately 40% of scheduled visits with the Child. There was no

indication that the Mother had obtained employment.

      (13) At the conclusion of the hearing, the Family Court issued a bench

decision terminating the Mother’s parental rights. The Family Court also issued a

written order terminating the Mother’s parental rights. The Family Court found by

clear and convincing evidence that the Mother had failed to plan adequately for the

Child’s needs under 13 Del. C. § 1103(a)(5). The Mother had not complied with her


                                         7
mental health treatment provider’s recommendations, obtained housing appropriate

for the Child, obtained a substance abuse evaluation, or completed a parenting class.

It was unknown if the Mother had obtained employment, but it appeared unlikely.

The Child come into care as an infant and been in DFS custody for at least six

months. The Family Court also considered the best interest factors under 13 Del. C.

§ 722, and found by clear convincing evidence that termination of the Mother’s

parental rights was in the best interest of the Child. The Family Court found that

DFS had established by clear and convincing evidence that it had employed

reasonable efforts to reunify the Child with her parents.

       (14) On appeal, this Court reviews the Family Court’s factual and legal

determinations as well as its inferences and deductions.3 We review legal rulings de

novo.4 We conduct a limited review of the Family Court’s factual findings to assure

that they are supported by the record and are not clearly wrong.5 The Court will not

disturb inferences and deductions supported by the record and the product of an

orderly and logical reasoning process.6 If the Family Court correctly applied the

law, the standard of review is abuse of discretion.7

       (15) The statutory procedure for terminating parental rights requires two



3
  Long v. Div. of Family Servs., 41 A.3d 367, 370 (Del. 2012).
4
  Id.
5
  Powell v. Dep’t of Servs. for Children, Youth and Their Families, 963 A.2d 724, 731 (Del. 2008).
6
  Id.
7
  CASA v. Dep’t of Servs. for Children, Youth and Their Families, 834 A.2d 63, 66 (Del. 2003).
                                                8
separate inquires.8 First, the Family Court must determine whether the evidence

presented meets one of the statutory grounds for termination.9 When the statutory

basis for termination of parental rights is failure to plan adequately for the child’s

needs under Section 1103(a)(5) and the child is in DFS custody, there must be proof

of a least one additional statutory factor under Section 1103(a)(5).10 Second, the

Family Court must determine whether termination of parental rights is in the best

interests of the child.11 Both of these requirements must be established by clear and

convincing evidence.12

       (16) The Mother has not submitted any points for this Court’s consideration

on appeal. Counsel represents that she has determined that no arguably appealable

issue exists, but also states that if “required to make an argument” she would argue

that the Family Court failed to give sufficient weight to certain best-interest factors.13


8
  Shepherd v. Clemens, 752 A.2d 533, 536-37 (Del. 2000).
9
  13 Del. C. § 1103(a) (listing the grounds for termination of parental rights).
10
   Powell, 963 A.2d at 731.
11
   Id. The best interest factors include: (i) the wishes of the parents regarding the child’s custody
and residential arrangements; (ii) the wishes of the child regarding her custodians and residential
arrangements; (iii) the interaction and interrelationship of the child with her parents, grandparents,
siblings, persons cohabitating in the relationship of husband and wife with a parent of the child,
and any other residents of the household or persons who may significantly affect the child’s best
interests; (iv) the child’s adjustment to her home, school, and community; (v) the mental and
physical health of all individuals involved; (vi) past and present compliance by both parents with
their rights and responsibilities to the child under 13 Del. C. § 701; (vii) evidence of domestic
violence; and (viii) the criminal history of any party or any resident of the household. 13 Del. C. §
722(a).
12
   Powell, 963 A.2d at 731.
13
   Opening Brief at 11. Once counsel has made a conscientious examination of the record and the
law and concluded that the appeal is wholly without merit, she should not make hypothetical
arguments that she has determined to be without merit. Rather, counsel should refer to any facts,
                                                  9
Specifically, the Mother’s wishes under the first factor, her love for the Child and

the impact of her mental health on her relationship with the Child under the third

factor, and her follow-up with her mental health treatment under the sixth factor.

We find no merit to this hypothetical argument.

       (17) In determining that termination of parental rights was in the Child’s

best interests, the Family Court             emphasized the third (the interaction and

interrelationship of the child with her parents and others), fourth (the child’s

adjustment to her home, school, and community), fifth (the mental and physical

health of all individuals involved), and sixth (past and present compliance by both

parents with their rights and responsibilities to the child) best-interest factors. The

Family Court found that the Mother was unable to maintain a relationship with the

Child, the Mother’s mental health issues and sporadic compliance with her mental

health treatment prevented her from providing a stable home for the Child, and the

Mother was not capable of meeting the Child’s needs. The Mother’s wishes, love

for the Child, and sporadic compliance with her mental health treatment do not

outweigh the other best-interest factors weighing in favor of termination of her

parental rights. The court may give different weights to different factors, and may

decide that one or a few of the factors outweigh the remaining factors.14



evidence, or significant pretrial and trial applications and rulings that may support the appeal and
provide the appellant's points, if any. Del. Supr. Ct. R. 26.1(c)(i).
14
   Powell, 963 A.2d at 735.
                                                10
      (18) Having considered the parties’ positions and the record on appeal, we

conclude that the Mother’s appeal is wholly without merit. There is ample evidence

supporting the Family Court’s termination of the Mother’s parental rights based on

failure to plan and that such termination is clearly in the Child’s best interests. We

find no error in the Family Court’s application of the law to the facts and no abuse

of discretion in the Family Court’s factual findings.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the Family

Court is AFFIRMED. The motion to withdraw is moot.

                                       BY THE COURT:

                                       /s/ James T. Vaughn, Jr.
                                             Justice




                                         11